DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/29/2021 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 01/29/2021 were reviewed and are acceptable.
Specification
The specification filed on 01/29/2021 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a vehicle comprising a fuel cell system, a power storage device, a driving device, and a display device, wherein a presentation area of an indicator indicating a remaining amount of a larger amount of electric power of the first amount of electric power and the second amount of electric power is larger than a presentation area of an indicator indicating a remaining amount of smaller amount of electric power of the first amount of electric power and the second amount of electric power.
Kolpasky et al. (US 2005/0128065 A1) is considered to be the closest relevant prior art to independent claim 1.  Kolpasky et al. discloses a vehicle (Title) comprising a fuel cell system (18), a power storage device (22), a driving device (26), and a display device (54).
However, Kolpasky et al. does not disclose, teach, fairly suggest, nor render obvious the recited presentation area of an indicator indicating a remaining amount of a larger amount of electric power of the first amount of electric power and the second amount of electric power is larger than a presentation area of an indicator indicating a remaining amount of smaller amount of electric power of the first amount of electric power and the second amount of electric power.  To the contrary, Kolpasky et al. explicitly discloses that the smaller remaining amount of power should be displayed with a larger icon (see [0040] and Fig 7), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards the opposite configuration.
Mizutani et al. (US 2010/0194553 A1) is also considered to be relevant prior art to independent claim 1.  Mizutani et al. discloses a vehicle (Title) comprising a display device (36).
However, Mizutani et al. does not disclose, teach, fairly suggest, nor render obvious the recited presentation area of an indicator indicating a remaining amount of a larger amount of electric power of the first amount of electric power and the second amount of electric power is larger than a presentation area of an indicator indicating a remaining amount of smaller amount of electric power of the first amount of electric power and the second amount of electric power.  To the contrary, Mizutani et al. discloses that the presentation area of the display device is constant (as shown in Figs 6-8), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards using a variable presentation area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Landolski et al. (US 2018/0204393 A1) discloses a method for monitoring component life;
Nishinaka et al. (US 2017/0203661 A1) discloses a display device for work vehicle;
Nagayanagi et al. (US 2012/0316714 A1) discloses an in-vehicle controller;
Hartl et al. (US 2012/0179313 A1) discloses an apparatus for energy usage display; and
Austin (US 2011/0175569 A1) discloses a vehicular charging system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/02/2022